UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52051 THE MINT LEASING, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 87-0579824 (IRS EmployerIdentification No.) 323 N. Loop West, Houston, Texas (Address of Principal Executive Offices) (Zip Code) (713) 665-2000 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).þYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large AcceleratedFilero Accelerated Filero Non-Accelerated Filer o Smaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesþNo As of November 14, 2011, there were82,224,504 shares of the registrant’s common stock, $0.001 par value per share outstanding. FORWARD-LOOKING STATEMENTS Portions of this Form 10-Q, including disclosure under “Management’s Discussion and Analysis or Plan of Operation,” contain forward-looking statements. These forward-looking statements are subject to risks and uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from the results, performance or achievements expressed or implied by the forward-looking statements. You should not unduly rely on these statements. Forward-looking statements involve assumptions and describe our plans, strategies, and expectations. You can generally identify a forward-looking statement by words such as may, will, should, expect, anticipate, estimate, believe, intend, contemplate or project. Factors, risks, and uncertainties that could cause actual results to differ materially from those in the forward-looking statements include among others; · our ability to raise capital, · our ability to obtain and retain customers, · our ability to provide our products and services at competitive rates, · our ability to execute our business strategy in a very competitive environment, · our degree of financial leverage, · risks associated with our acquiring and integrating companies into our own, · risks related to market acceptance and demand for our services, · the impact of competitive services, and · other risks referenced from time to time in our SEC filings. With respect to any forward-looking statement that includes a statement of its underlying assumptions or basis, we caution that, while we believe such assumptions or basis to be reasonable and have formed them in good faith, assumed facts or basis almost always vary from actual results, and the differences between assumed facts or basis and actual results can be material depending on the circumstances. When, in any forward-looking statement, we or our management express an expectation or belief as to future results, that expectation or belief is expressed in good faith and is believed to have a reasonable basis, but there can be no assurance that the stated expectation or belief will result or be achieved or accomplished. All subsequent written and oral forward-looking statements attributable to us, or anyone acting on our behalf, are expressly qualified in their entirety by the cautionary statements. Except as required by applicable law, including the securities laws of the United States and/or if the existing disclosure fundamentally or materially changes, we do not undertake any obligation to publicly release any revisions to any forward-looking statements to reflect events or circumstances after the date of this report or to reflect unanticipated events that may occur. -2- PART I FINANCIAL INFORMATION Item1.Financial Statements. THE MINT LEASING, INC. CONSOLIDATED BALANCE SHEETS September 30, 2011 December 31, 2010 (unaudited) ASSETS Cash and cash equivalents $ $ Investment in sales-type leases, net of allowance of$293,527 and $905,895, respectively Vehicle inventory Property and equipment, net Deferred income tax asset TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Accounts payable and accrued liabilities $ $ Note payable Convertible note, net of discount - Notes payable to shareholders TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred stock; Series B,2,000,000 shares authorized at $0.001 par value, 2,000,000 shares outstanding at September 30, 2011 and December 31, 2010 2,000 Common stock, 480,000,000 shares authorized at $0.001 par value, 82,224,504 shares issued and outstanding at September 30, 2011 and December 31, 2010 82,225 Additional paid in capital Retained deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ “See accompanying notes to the unaudited consolidated financial statements.” F-1 THE MINT LEASING, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ending Three Months Ending Nine Months Ending Nine Months Ending September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 REVENUES Sales-type leases, net $ Amortization of unearned income related to sales-type leases TOTAL REVENUES COST OF REVENUES GROSS PROFIT (LOSS) ) GENERAL AND ADMINISTRATIVE EXPENSE INCOME BEFORE OTHER INCOME (EXPENSE) FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Interest expense ) LOSS BEFORE INCOME TAXES ) PROVISION (BENEFIT) FOR INCOME TAXES ) NET LOSS $ ) $ ) $ ) $ ) Basic average shares outstanding Basic earnings per share $ ) $ ) $ ) $ ) “See accompanying notes to the unaudited consolidated financial statements.” F-2 THE MINT LEASING, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) $ ) $ ) Adjustments to reconcile net(loss) to net cashprovided by operating activities: Depreciation Bad debt expense Imputed interest on related party notes Amortization of debt discount - Change in operating assets and liabilities: Net investment in sales-type leases Inventory ) Other assets - Accounts payable and accrued expenses ) ) Deferred income taxes ) ) Net cash provided by operating activities CASH FLOWS FROM FINANCING ACTIVITIES: Borrowings from Notes Payable Payments on Notes Payable ) ) Borrowings on loans from related parties Payment on loans from related parties ) - Net cash (used) by financing activities ) ) INCREASE (DECREASE) IN CASH and CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF NON-CASH INVESTING AND FINANCING ACTIVITIES: Beneficial conversion feature - CASH PAID FOR: Interest $ $ Income taxes $ - $ - “See accompanying notes to the unaudited consolidated financial statements.” F-3 THE MINT LEASING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 (UNAUDITED) NOTE 1 – ORGANIZATION and NATURE OF BUSINESS ACTIVITY A. Organization The Mint Leasing, Inc. (“Mint” or the “Company") was incorporated on May 19, 1999, in the State of Texas and commenced operations on that date. Effective July 18, 2008, The Mint Leasing, Inc., a Texas corporation (“Mint Texas”), a privately held company, completed the Plan and Agreement of Merger between itself and The Mint Leasing, Inc. (formerly Legacy Communications Corporation) (“Mint Nevada”), and the two shareholders of Mint Texas, pursuant to which Mint Nevada acquired all of the issued and outstanding shares of capital stock of Mint Texas.In connection with the acquisition of Mint Texas described herein, Mint Nevada issued 70,650,000 shares of common stock and 2,000,000 shares of Series B Convertible Preferred stock to the selling stockholders. Consummation of the merger did not require a vote of the Mint Nevada shareholders.As a result of the acquisition, the shareholders of Mint Texas own a majority of the voting stock of Mint Nevada and Mint Texas is a wholly-owned subsidiary of Mint Nevada.No prior material relationship existed between the selling shareholders and Mint Nevada, any of its affiliates, or any of its directors or officers, or any associate of any of its officers or directors. Upon completion of the July 18, 2008 transaction with Mint Nevada, Mint Texas ceased to be treated as an "S" Corporation for Income Tax purposes.In accordance with accounting guidance issued by the staff of the Securities and Exchange Commission (the “SEC”), the Company had included in its financial statements all of its undistributed earnings on that date as additional paid in capital. This is to assume constructive distribution to owners followed by a contribution to the capital of the Company. B.Description of Business Mint is acompany in the business of leasing automobiles and fleet vehicles throughout the United States. Most of its customers are located in Texas and six other states in the Southeast. Lease transactions are solicited and administered by the Company’s salesforce and staff. Mint’s customers are comprised of brand-name automobile dealers that seek to provide leasing options to their customers and individuals, many of whom would otherwise not have the opportunity to acquire a new or late-model-year vehicle. C. Basis of Presentation. The accompanying unaudited consolidated condensed financial statements have been prepared in accordance with the instructions to Form 10-Q and Article 10 of Regulation S-X, and, therefore, do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders’ equity in conformity with accounting principles generally accepted in the United States of America. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. The results of operations for interim periods are not necessarily indicativeof the results to be expected for the full year. The balance sheet at December 31, 2010 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by GAAP for complete financial statements. For further information, refer to the audited consolidated financial statements and footnotes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2010, filed on April 15, 2011. F-4 NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A.Basis of Accounting The Company’s financial statements are prepared using the accrual basis of accounting.The Company has a December 31st fiscal year-end.References herein to “we” or “our” refer to The Mint Leasing, Inc., unless the context specifically states otherwise. B.Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates.Material estimates that are particularly susceptible to significant change in the near-term relate to the determination of the allowance for doubtful accounts and the estimated unguaranteed residual values on the lease receivable contracts purchased. Although Mint attempts to mitigate credit risk through the use of a variety of commercial credit reporting agencies when processing customer applications, failure of the customers to make scheduled payments under their automobile lease contracts could have a material near-term impact on the allowance for doubtful accounts. Realization of unguaranteed residual values depends on many factors, several of which are not within the Company's control, including general market conditions at the time of the original lease contract's expiration, whether there has been unusual wear and tear on, or use of, the vehicle, the cost of comparable new vehicles and the extent, if any, to which the vehicle has become technologically or economically obsolete during the lease contract term. These factors, among others, could have a material near-term impact on the estimated unguaranteed residual values. C.Revenue recognition The Company’s customers typically finance vehicles over periods ranging from three to nine years.These financing agreements are classified as either operating or sales type leases as prescribed by the Financial Accounting Standards Board (FASB).Revenues representing the capitalized costs of the vehicles are recognized as income upon inception of the leases. The portion of revenues representing the difference between the gross investment in the lease (the sum of the minimum lease payments and the guaranteed residual value) and the sum of the present value of the two components is recorded as unearned income and amortized over the lease term. For the nine months ended September 30, 2011 and 2010, amortization of unearned income totaled $2,633,522 and $3,161,682, respectively. Taxes assessed by governmental authorities that are directly imposed on revenue-producing transactions between the Company and its customers (which may include, but are not limited to, sales, use, value added and some excise taxes) are excluded from revenues. Lessees are responsible for all taxes, insurance and maintenance costs. D.Cost of Revenues Cost of Revenues comprises the vehicle acquisition costs for the vehicles to be leased to the Company’s customers, the costs associated with servicing the leasing portfolio and the excess ofthe Company’s recorded basis in leases when the related cars are reacquired (through early termination, repossessions and trade-in’s).Cars that are reacquired are typically either re-leased or sold at auction, with the related proceeds recorded in revenue.Total cost of sales was $7,258,149 and $7,492,997 for the nine months ending September 30, 2011 and 2010, respectively. F-5 E.Cash and Cash Equivalents Investments in highly liquid securities with original maturities of 90 days or less are included in cash and cash equivalents. At September 30, 2011 and December 31, 2010, except for one bank account wherein the Company's deposits exceeded the insurance limit, all of the Company’s deposits with financial institutions were within FDIC insurance coverage limits. F.Allowance for Loan Losses Provisions for losses on investments in sales-type leases are charged to operations in amounts sufficient to maintain the allowance for losses at a level considered adequate to cover probable credit losses inherent in our receivables related to sales-type leases.The Company establishes the allowance for losses based on the determination of the amount of probable credit losses inherent in the financed receivables as of the reporting date.The Company reviews charge-off experience factors, delinquency reports, historical collection rates, estimates of the value of the underlying collateral, economic trends, and other information in order to make the necessary judgments as to probable credit losses.Assumptions regarding probable credit losses are reviewed periodically and may be impacted by actual performance of financed receivables and changes in any of the factors discussed above.The allowance for loan losses was $293,527 at September 30, 2011 and $905,895 at December 31, 2010. G. Charge-off Policy The Company charges off accounts when the automobile is repossessed or voluntarily returned by the customer and legally available for disposition. The charge-off amount generally represents the difference between the net outstanding investment in the sales-type lease and the fair market value of the vehicle returned to inventory. The charge-off amount is included in cost of revenues on the accompanying statement of operations. Accounts in repossession that have been charged off have been removed from finance receivables and the related repossessed automobiles are included in Vehicle Inventory on the consolidated balance sheet pending sale. H.Vehicle Inventory Vehicle inventory includes repossessed automobiles, as well as vehicles turned in at the conclusion of the lease.Inventory of vehicles is stated at the lower of cost determined using the specific identification method, and market, determined by net proceeds from sale or the NADA book value. I.Property and Equipment Property and equipment are recorded at cost less accumulated depreciation. Depreciation and amortization on property and equipment are determined using the straight-line method over the three toseven-year estimated useful lives of the assets.Leasehold improvements are depreciated using a life that corresponds to the lower of the remaining lease term or the expected life of the improvements. Cost and accumulated depreciation of assets as of September 30, 2011 and December 31, 2010 are as follows: September30, December 31, 2010 Leasehold Improvements $ $ Furniture and Fixtures Computer and Office Equipment Total Less: Accumulated Depreciation ) ) Net Property and Equipment $ $ Expenditures for additions, major renewal and betterments are capitalized, and expenditures for maintenance and repairs are charged against income as incurred. When property and equipment are retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the accounts, and any resulting gain or loss is reflected in income. F-6 Depreciation expense charged to operations was $31,382 and $31,383 for the nine months ended September 30, 2011 and 2010, respectively. J. Advertising Advertising costs are charged to operations when incurred. Advertising costs for the nine months ended September 30, 2011 and 2010 totaled $1,787 and $9,914, respectively. K.Income Taxes The Company accounts for income taxes in accordance with guidance provided by the FASB, whereby, deferred tax assets and liabilities are recognized for the expected future tax consequences, utilizing currently enacted tax rates of temporary differences between the carrying amounts and the tax basis of assets and liabilities. Deferred tax assets are recognized, net of any valuation allowance, for the estimated future tax effects of deductible temporary differences and tax operating loss and credit carry forwards. For interim financial reporting, the Company records the tax provision (benefit) based on its estimate of the effective tax rate for the year.The Company has projected its annual estimated effective income tax rate to be 34% for 2011.Accordingly, the Company has recorded a deferred tax benefit of $363,251 for the nine month period ended September 30, 2011, on loss before taxes of $1,336,452.At September 30, 2011, the Company had a deferred tax asset of $2,276,360 primarily related to the tax effect of net operating loss carry forwards to be used in the future. We adopted the FASB’s provisions regarding the treatment of income taxes on January1, 2008. As of September 30, 2011, we had no liabilities included on the consolidated balance sheets associated with uncertain tax position. Due to uncertainty regarding the timing of future cash flows associated with income tax liabilities, a reasonable estimate of the period of cash settlement is not determinable. L. Earnings per Common and Common Equivalent Share The computation of basic earnings per common share is computed using the weighted average number of common shares outstanding during the year. The computation of diluted earnings per common share is based on the weighted average number of shares outstanding during the year plus common stock equivalents which would arise from their exercise using the treasury stock method and the average market price per share during the year.At September 30, 2011 and 2010, there was no difference between basic and diluted loss per share as the effect of these potential common shares were anti-dilutive due to the net loss during the nine month periods ended September 30, 2011 and 2010. M. Effect of New Accounting Pronouncements In April2009, the FASB issued additional guidance for determining fair value of a financial asset.This provision clarified the application of earlier guidance related to determining fair value of financial assets by providing additional guidance for estimating fair value when the volume and level of activity for the asset or liability have significantly decreased. These provisions also include guidance on identifying circumstances that indicate a transaction is not orderly. This guidance is effective for interim and annual reporting periods ending after June15, 2009, and shall be applied prospectively. This guidance does not require disclosures for earlier periods presented for comparative purposes at initial adoption. In periods after initial adoption, these provisions require comparative disclosures only for periods ending after initial adoption. Revisions resulting from a change in valuation technique or its application shall be accounted for as a change in accounting estimate in accordance with FASB provisions. In the period of adoption, a reporting entity shall disclose a change, if any, in valuation technique and related inputs resulting from the application of this provision, and quantify the total effect of the change in valuation technique and related inputs, if practicable, by major category. This pronouncementdid nothave a material impact on our results of operations or financial position. F-7 In April2009, the FASB Staff issued guidance on interim disclosures about fair value of financial instruments.This provision amends earlier guidance to require disclosures about fair value of financial instruments for interim reporting periods of publicly-traded companies as well as in annual financial statements and disclosures in summarized financial information at interim reporting periods. This provision does not require disclosures for earlier periods presented for comparative purposes at initial adoption. In periods after initial adoption, this guidance requires comparative disclosures only for periods ending after initial adoption.This pronouncementdid nothave a material impact on our results of operations or financial position. We adopted the provisions issued by the FASB on January 1, 2008 related to fair value measurements. This provision defines fair value, establishes a framework for measuring fair value and expands disclosure of fair value measurement.This guidance applies under other accounting pronouncements that require or permit fair value measurements and accordingly, does not require any new fair value measurements. The guidance clarifies that fair value is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in anorderly transaction between market participants. As such, fair value is a market-based measurement that should be determined based on assumptions that market participants would use in pricing an asset or liability. As a basis for considering such assumptions, the provisions established a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value as follows: · Level 1. Observable inputs such as quoted prices in active markets; · Level 2. Inputs, other than the quoted prices in active markets, that are observable either directly or indirectly; and · Level 3. Unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions. The following table presents assets that are measured and recognized at fair value on a non-recurring basis at September 30, 2011: Total Gains Description Level 1 Level 2 Level 3 (Losses) Investment in sales-type leases – net $ - $ - $ $ - Credit facilities - - - Convertible note, net of discount - - - Notes payable to shareholders - - - Total - - The following table presents assets that are measured and recognized at fair value on a non-recurring basis at December 31, 2010: Total Gains Description Level 1 Level 2 Level 3 (Losses) Investment in sales-type leases – net $ - $ - $ $ - Credit facilities - - - Notes payable to shareholders - - - Total - - F-8 The FASB’s guidance became effective for us on January 1, 2008 and establishes a fair value option that permits entities to choose to measure eligible financial instruments and certain other items at fair value at specified election dates. A business entity shall report unrealized gains and losses on items for which the fair value options have been elected in earnings at each subsequent reporting date. For the quarter ended September 30, 2011, there were no applicable items on which the fair value option was elected. This FASB provision may impact our consolidated financial statements in the future. In January2010, the FASB issued FASB ASU No.2010-06, “Improving Disclosures about Fair Value Measurements,” which is now codified under FASB ASC Topic 820, “Fair Value Measurements and Disclosures.” This ASU will require additional disclosures regarding transfers in and out of Levels 1 and 2 of the fair value hierarchy, as well as a reconciliation of activity in Level 3 on a gross basis (rather than as one net number). The ASU also provides clarification on disclosures about the level of disaggregation for each class of assets and liabilities and on disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements. FASB ASU No.2010-06 is effective for interim and annual periods beginning after December15, 2009, except for the disclosures requiring a reconciliation of activity in Level 3. Those disclosures will be effective for interim and annual periods beginning after December15, 2010. The adoption of the portion of this ASU effective after December15, 2009, as well as the portion of the ASU effective after December15, 2010, did not have an impact on our consolidated financial position, results of operations or cash flows. In April2010, the FASB issued FASB ASU No.2010-17, “Milestone Method of Revenue Recognition,” which is now codified under FASB ASC Topic 605, “Revenue Recognition.” This ASU provides guidance on defining a milestone and determining when it may be appropriate to apply the milestone method of revenue recognition for research and development transactions. Consideration which is contingent upon achievement of a milestone in its entirety can be recognized as revenue in the period in which the milestone is achieved only if the milestone meets all criteria to be considered substantive. A milestone should be considered substantive in its entirety, and an individual milestone may not be bifurcated. An arrangement may include more than one milestone, and each milestone should be evaluated individually to determine if it is substantive. FASB ASU No.2010-17 was effective on a prospective basis for milestones achieved in fiscal years (and interim periods within those years) beginning on or after June15, 2010, with early adoption permitted. If an entity elects early adoption, and the period of adoption is not the beginning of its fiscal year, the entity should apply this ASU retrospectively from the beginning of the year of adoption. This ASU did not have any effect on the timing of revenue recognition and our consolidated results of operations or cash flows. In December2010, the FASB issued FASB ASU No.2010-28, “When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts,” which is now codified under FASB ASC Topic 350, “Intangibles — Goodwill and Other.” This ASU provides amendments to Step 1 of the goodwill impairment test for reporting units with zero or negative carrying amounts. For those reporting units, an entity is required to perform Step 2 of the goodwill impairment test if it is more likely than not goodwill impairment exists. When determining whether it is more likely than not impairment exists, an entity should consider whether there are any adverse qualitative factors, such as a significant deterioration in market conditions, indicating impairment may exist. FASB ASU No.2010-28 is effective for fiscal years (and interim periods within those years) beginning after December15, 2010. Early adoption is not permitted. Upon adoption of the amendments, an entity with reporting units having carrying amounts which are zero or negative is required to assess whether it is more likely than not the reporting units’ goodwill is impaired. If the entity determines impairment exists, the entity must perform Step 2 of the goodwill impairment test for that reporting unit or units. Step 2 involves allocating the fair value of the reporting unit to each asset and liability, with the excess being implied goodwill. An impairment loss results if the amount of recorded goodwill exceeds the implied goodwill. Any resulting goodwill impairment should be recorded as a cumulative-effect adjustment to beginning retained earnings in the period of adoption. This ASU did not have any material impact to our financial statements. In July 2010, the FASB issued ASU No. 2010-20, “Receivables (Topic 310): Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses” (“ASU 2010-20”). The objective of ASU 2010-20 is to provide financial statement users with greater transparency about an entity’s allowance for credit losses and the credit quality of its financing receivables. Under ASU 2010-20, an entity is required to provide disclosures so that financial statement users can evaluate the nature of the credit risk inherent in the entity’s portfolio of financing receivables, how that risk is analyzed and assessed to arrive at the allowance for credit losses, and the changes and reasons for those changes in the allowance for credit losses. ASU 2010-20 is applicable to all entities with financing receivables, excluding short-term trade accounts receivable or receivables measured at fair value or lower of cost or fair value. It is effective for interim and annual reporting periods ending on or after December 15, 2010. Comparative disclosure for earlier reporting periods that ended before initial adoption is encouraged but not required. However, comparative disclosures are required to be disclosed for those reporting periods ending after initial adoption. On December 31, 2010, the Company adopted the disclosure requirements in ASU 2010-20 and has expanded disclosures as presented in note 9. F-9 NOTE 3 - NET INVESTMENT IN SALES-TYPE LEASES The Company’s leasing operations consist principally of leasing vehicles under sales-type leases expiring in various years to 2014. Following is a summary of the components of the Company’s net investment in sales-type leases at September 30, 2011 and December 31, 2010: As of September 30, 2011 As of December 31, 2010 Total Minimum Lease Payments to be Received $ $ Residual Values Lease Carrying Value Less: Allowance for Uncollectible Amounts ) ) Less: Unearned Income ) ) Net Investment in Sales-Type Leases $ $ NOTE 4 –CREDIT FACILITIES Effective August 3, 2009, the Company entered into a secured $10,000,000 revolving credit agreement (the “Revolver”) with Moody National Bank (“Moody” and “Moody Bank”) to finance the purchase of vehicles for lease. The interest rate on the Revolver is the prime rate plus 1% with a floor of 6%. The Revolver is secured by purchased vehicles, the related receivables associated with leased vehicles, and the personal guaranties of Jerry Parish and Victor Garcia (the Company’s majority shareholders).The credit agreement also requires the Company to meet a debt to tangible net worth ratio of 2.5 to one annually; which the Company did not meet at December 31, 2010. At December 31, 2009, the availability under the $10,000,000 Revolver was limited to $2,500,000. The Revolver matured on December 31, 2009 and was renewed for an additional 60 days at which time an additional $820,681 was advanced to the Company. On February 28, 2010, the Company executed a second renewal, extension and modification of the Revolver (the “Amended Moody Revolver”).The Amended Moody Revolver extended the maturity date of the facility to March 1, 2011, reduced the amount available under the facility to $2,500,000, fixed the interest rate on the facility at 6.5%, and provided for 11 monthly payments of principal and interest of $37,817, with the remaining balance due at maturity. Effective February 28, 2011, the Company executed a Third Renewal, Extension and Modification of the Revolver (the "Third Renewal").Under the terms of the Third Renewal, the maturity date of the Revolver was extended to March 1, 2012, the amount available remains at $2,500,000, the interest rate was increased and fixed at 6.75%, and the Third Renewal provides for 11 monthly payments of principal and interest of $45,060, with the remaining balance due at maturity on March 1, 2012. At September 30, 2011, the outstanding balance on the Revolver was $1,989,134. On or around January 6, 2009, the Company entered into a renewal of its $33,000,000 revolving credit facility with Sterling Bank of Houston, Texas (“Sterling Bank”) that matured on October 2, 2009.On or around October 27, 2009, the Company entered into a Modification, Renewal and Extension Agreement and an Amended and Restated Loan Agreement in connection with its $33,000,000 line of credit facility with Sterling Bank (collectively the “Renewal”).On or around July 30, 2010, we entered into a Modification Agreement with Sterling Bank to modify and amend the Renewal.On December 14, 2010, and effective November 10, 2010, we entered into an additional Modification Agreement with Sterling Bank to modify and amend the Renewal (the “Modification”).On April 13, 2011, and effective as of March 10, 2011, the Company entered into an additional Modification Agreement with Sterling Bank (the "March 2011 Modification"). F-10 The Modification and March 2011 Modification also modified and amended our required borrowing base and minimum net worth requirements under the Renewal, which factor into whether we are in compliance with the terms and conditions of and/or in default of the terms of the Renewal. The outstanding amount of the Renewal at the time of the parties’ entry into the Modification was $23,704,253, and the Modification amended the Renewal to reflect such current balance outstanding, and to provide that such outstanding balance would be repaid in monthly installments of $110,000 of principal, plus accrued interest, due on the tenth (10th) of each month beginning December 10, 2010 and continuing until February 10, 2011 (we had previously been making monthly installment payments of $110,000 beginning in July 2010), with a balloon payment of the remaining amount of the outstanding principal and interest due on such Renewal payable on March 10, 2011 (previously the full amount of the Renewal as modified by the first Modification Agreement, was due and payable on November 10, 2010). The outstanding amount of the Renewal at the time of the parties' entry into the March 2011 Modification was $22,648,222, and the March 2011 Modification amended the Renewal to reflect such current balance outstanding, and to provide that such outstanding balance would be repaid in monthly installments of $160,000 of principal, plus accrued interest, due on the tenth (10th) of each month beginning April 10, 2011 and continuing until August 10, 2011, with a balloon payment of the remaining amount of the outstanding principal and interest due on such Renewal payable on September 10, 2011.Additionally, each month, we are required to pay Sterling Bank, in addition to the monthly payments, a prepayment of principal equal to the amount of all proceeds from the sale of our vehicles which have not already been paid to Sterling Bank as a result of the monthly payment. On October 27, 2011 and effective September 10, 2011, the Company entered into an additional Modification Agreement with Sterling Bank (the “September 2011 Modification”), to modify and amend the Renewal. The September 2011 Modification, similar to the Modification and March 2011 Modification modified and amended our required borrowing base and minimum net worth requirements under the Renewal, which factor into whether we are in compliance with the terms and conditions of and/or in default of the terms of the Renewal. The outstanding amount of the Renewal on the effective date of the September 2011 Modification was $21,846,701, and the September 2011 Modification amended the Renewal to reflect such current balance outstanding, and to provide that such outstanding balance would be repaid in monthly installments of $260,000 of principal, plus accrued interest, due on the tenth (10th) of each month beginning October 10, 2011 and continuing until March 10, 2012, with a balloon payment of the remaining amount of the outstanding principal and interest due on such Renewal payable on March 10, 2012 (subject to the Pre-Payment Right described below).Additionally, each month, we are required to pay Sterling Bank, in addition to the monthly payments, a prepayment of principal equal to the amount of all proceeds from the sale of our vehicles which have not already been paid to Sterling Bank as a result of the monthly payment. The September 2011 Modification did not otherwise materially amend or modify the terms of the Renewal, which evidences a Secured Note Payable (the "Note Payable"); except that it increased the interest rate of the Note Payable to the prime rate plus 2.5%, compared to the prime rate plus 2% (as was previously provided under the terms of the Note Payable), in each case subject to a floor of 6%. Sterling Bank also agreed pursuant to the terms of the September 2011 Modification that we could prepay and satisfy the entire outstanding amount of the Note Payable if we are able to pay Sterling Bank an aggregate of $17,500,000 by December 31, 2011 (the “Pre-Payment Right”). At September 30, 2011, the outstanding balance on the Note Payable was $21,670,085. Under the terms of the renewals of the Note Payable, the Company has been and will continue to be unable to borrow any new funds under the credit facilities during 2011 or subsequent years. F-11 Our credit facility with Sterling Bank requires us to comply with certain affirmative and negative covenants customary for restricted indebtedness, including covenants requiring that: our statements, representations and warranties made in the credit facility and related documents are correct and accurate; if Jerry Parish, our Chief Executive Officer and sole Director fails to own at least 50% of the ownership of the Company; the death of either of the guarantors of the credit facility, Jerry Parish or Victor Garcia; the termination of the employment of Mr. Parish; or the transfer of any ownership interest of Mint Texas without the approval of Sterling Bank.At December 31, 2010, the Company was not in compliance with the tangible net worth debt covenant under the credit facility with Sterling Bank; however such failure to remain in compliance was waived by Sterling Bank pursuant to the Modifications described above.At September 30, 2011, the Company was not in compliance with the tangible net worth requirement but met all other debt covenants under the credit facility. On June 5, 2010, the Company entered into an unsecured $100,000 promissory note (“Promissory Note”) with a third party to finance the purchase of vehicles for lease, which accrued interest at the rate of 15% per annum, payable monthly, was secured by the personal guaranty of Jerry Parish, was due on December 5, 2010, and was repaid during the year ended December 31, 2010. On March 1, 2011, the Company entered into a Promissory Note with a third party in the amount of $100,000, which accrues interest at the rate of 12% per annum payable monthly,and was due on March 1, 2012. The Promissory Note was secured by the personal guaranty of Jerry Parish. This note was paid off on March 26, 2011, with the proceeds of a new Promissory Note as described below. On March 26, 2011, the Company paid off the $100,000 Promissory Note and entered into a new Promissory Note with the same third party in the amount of $142,000, with a maturity date of March 26, 2012.The Promissory Note accrues interest at the rate of 12% per annum payable monthly. The Promissory Note is secured by the personal guaranty of Jerry Parish. The outstanding balance at September 30, 2011 was $142,000. In August 2011, the Company entered into a Securities Purchase Agreement with Asher Enterprises, Inc. (“Asher”), pursuant to which the Company sold Asher a convertible note in the amount of $68,000, bearing interest at the rate of 8% per annum (the “Convertible Note”) which Convertible Note was amended in October 2011, to be effective as of August 2011, which amendments are reflected in the description of the Convertible Note below. The Convertible Note provides Asher the right to convert the outstanding balance (including accrued and unpaid interest) of such Convertible Note into shares of the Company’s common stock at a conversion price equal to the greater of (a) 61% of the average of the five lowest trading prices of the Company’s common stock during the ten trading days prior to such conversion date; and (b) $0.00009 per share.The Convertible Note, which accrues interest at the rate of 8% per annum, is payable, along with interest thereon on May 7, 2012.In the event any principal or interest is not timely paid, such amount accrues interest at 22% per annum until paid in full.Asher is prohibited from converting the Convertible Note into shares of the Company’s common stock to the extent that such conversion would result in Asher beneficially owning more than 4.99% of the Company’s common stock.The Company can repay the Convertible Note prior to maturity (or conversion), provided that it pays 120% of such note (and accrued and unpaid interest thereon) if the note is repaid within the first 60 days after the issuance date; 125% of such note (and accrued and unpaid interest thereon) if the note is repaid during the period which is 61 and 90 days after the issuance date; 135% of such note (and accrued and unpaid interest thereon) if the note is repaid during the period which is 91 and 120 days after the issuance date; 140% of such note (and accrued and unpaid interest thereon) if the note is repaid during the period which is 121 and 150 days after the issuance date; and 150% of such note (and accrued and unpaid interest thereon) if the note is repaid during the period which is 151 days and prior to 180 days after the issuance date.After 180 days have elapsed from the issuance date the Company has no right to repay the Convertible Note. Beneficial Conversion Feature In addition, the Company recognized and measured the embedded beneficial conversion feature present in the convertible debt by allocating a portion of the proceeds equal to the intrinsic value of the feature to additional paid-in-capital. The intrinsic value of the feature was calculated on the commitment date using the effective conversion price of the convertible debt. This intrinsic value is limited to the portion of the proceeds allocated to the convertible debt. The aforementioned accounting treatment resulted in a total debt discount equal to $43,475. The discount was amortized over a nine month period, from the date of issuance until the stated redemption date of the debt.According to the terms of the Convertible Promissory Notes, the number of shares that would be received upon conversion was 1,857,923 shares at August 3, 2011. The Company recorded financial expenses in the amount of $9,070 and $-0- attributed to the amortization of the aforementioned debt discount during the periods ended September 30, 2011 and 2010, respectively. We believe that the Company has adequate cash flow being generated from its investment in sales-type leases and inventories to meet its financial obligations to the banks in an orderly manner, provided we are able to continue to renew the current credit facilities when they come due and the outstanding balances are amortized over a four to five year period.The Company has historically been able to negotiate such renewals with its lenders.However, there is no assurance that the Company will be able to negotiate such renewals in the future on terms that will be acceptable to the Company. In the future, if we are not able to negotiate renewals and/or expansion of our current credit facilities we may be required to seek additional capital by selling debt or equity securities. The sale of additional equity or debt securities, if accomplished, may result in dilution to our then shareholders. We provide no assurance that such financing will be available to the Company in amounts or on terms acceptable to us, or at all. NOTE 5 – FAIR VALUE OF FINANCIAL INSTRUMENTS FASB guidance regarding fair value measurements requires disclosure of fair value information about financial instruments, whether recognized or not in our consolidated balance sheet. Fair values are based on estimates using present value or other valuation techniques in cases where quoted market prices are not available. Those techniques are significantly affected by the assumptions used, including the discount rate and the estimated timing and amount of future cash flows. Therefore, the estimates of fair value may differ substantially from amounts that ultimately may be realized or paid at settlement or maturity of the financial instruments and those differences may be material. The FASB provision excludes certain financial instruments and all non-financial instruments from the Company’s disclosure requirements. Accordingly, the aggregate fair value amounts presented do not represent the underlying value of the Company. Estimated fair values, carrying values and various methods and assumptions used in valuing our financial instruments as of September 30, 2011 and December 31, 2010 are set forth below: September 30, 2011 Carrying Value Estimated Fair Value Financial assets: Investment in sales-type leases – net (a) $ $ Financial liabilities: Credit facilities (b) Notes payable to shareholders (c) F-12 December 31, 2010 Carrying Value Estimated Fair Value Financial assets: Investment in sales-type leases – net (a) $ $ Financial liabilities: Credit facilities (b) $ $ Notes payable to shareholders (c) (a) The fair value of finance receivables is estimated by discounting future cash flows expected to be collected using current rates at which similar loans would be made to borrowers with similar credit ratings and the same remaining maturities. (b) Credit facilities have variable rates of interest and maturities of one year or less. Therefore, carrying value is considered to be a reasonable estimate of fair value. (c) The fair value of Shareholder notes payable are estimated based on rates currently available for debt with similar terms and remaining maturities. NOTE 6 -RELATED PARTY TRANSACTIONS Under an informal arrangement, consulting fees totaling $-0- and $52,500 were paid to a shareholder for services rendered during the ninemonths ended September 30, 2011 and 2010, respectively. The Company leased office space from a partnership, which is owned by the Company’s two majority shareholders, pursuant to a lease which expired on August 31, 2008, at the rate of $10,000 per month. The lease was subsequently renewed to July 31, 2011, which included an adjacent property at the rate of $20,000 per month, which lease is planned to be renewed for an additional three years subsequent to the filing of this report. In conjunction with the Company's cost reduction efforts the monthly rental payment was reduced to $15,000 per month during 2010 and continuing for the term of the lease. We believe these rental rates are consistent with rental rates for similar properties in the Houston, Texas real estate market.Rent expense under the lease amounted to $135,000 and $180,000 for the nine months ended September 30, 2011 and 2010, respectively. The Company has notes payable to JerryParish, Victor Garcia, and a partnership which is owned by the Company’s two majority shareholders (Mr. Parish and Mr. Garcia) through its wholly-owned subsidiary, Mint Texas. The amounts outstanding as of September 30, 2011 and September 30, 2010 were $928,000 and $913,800, respectively.These notes payable are non-interest bearing and due upon demand.The Company imputed interest on these notes payable at a rate of 8.75% per year.Interest expense of $28,158, and $28,371 was recorded as contributed capital for the nine months ended September 30, 2011 and 2010, respectively. F-13 NOTE 7 – COMMITMENTS AND CONTINGENCIES Concentrations of Credit Risk Financial instruments which potentially subject us to concentrations of credit risk are primarily cash equivalents, and finance receivables. Our cash equivalents are placed through various major financial institutions.Finance receivables represent contracts with consumers residing throughout the United States, with lessees located in Texas, Arkansas, Mississippi, Alabama, Georgia, Tennessee and Florida. No state other than Texas accounted for more than 10% of managed finance receivables. Legal Proceedings As a consumer finance company, we are subject to various consumer claims and litigation seeking damages and statutory penalties, based upon, among other things, usury, disclosure inaccuracies, wrongful repossession, violations of bankruptcy stay provisions, certificate of title disputes, fraud, breach of contract and discriminatory treatment of credit applicants. Some litigation against us could take the form of class action complaints by consumers and/or shareholders. As the assignee of finance contracts originated by dealers, we may also be named as a co-defendant in lawsuits filed by consumers principally against dealers. The damages and penalties claimed by consumers in these types of matters can be substantial.
